ATTORNEY GRIEVANCE COMMISSION                              IN THE
OF MARYLAND                                                COURT OF APPEALS
200 Harry S. Truman Pkwy, Suite 300                        OF MARYLAND
Annapolis, MD 21401
                                                           Misc. Docket AG
              Petitioner,
                                                           No. 50
V.
                                                            September Term, 2015
Arthur John Whittle, Esquire



              Respondent.

                                            ORDER

       This matter having come before the Court upon the filing of a Joint Petition for

Reprimand by Consent, and the Court having considered same,

       NOW, THEREFORE, it is this 8th day of              February            ,2016,

       ORDERED, by the Court of Appeals of Maryland, that Arthur John Whittle, Respondent,

is hereby reprimanded for engaging in professional misconduct that violated Rules 1.4(a)(2) and

8.1(b) of the Maryland Lawyers' Rules of Professional Conduct.



                                              /s/ Lynne A. Battaglia
                                             Senior Judge